Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 have been examined.
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. Applicant’s arguments and Examiner’s response are as following:
Applicant argues 
Saigh is directed to a personal safety mobile notification system that uses the mobile devices of users within, for example, the geographical area of a campus. In Saigh, information about an emergency to an integrated emergency database, which can then be used to contact other mobile devices in a given geographical region or specific location or building within a campus and emergency dispatchers. See, e.g., paragraphs [0042] — [0043] of Saigh. Saigh does not disclose having dedicated alert and alarm tablets at the site or that those alert and alarm tablets can communicate notifications of alarm events directly with one another.
Examiner respectfully disagrees. Applicant’s arguments with respect to claim(s) 1-24 in view of Saigh have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues 

Examiner respectfully disagrees.  The teaching of McNutt is only relying on the teaching of tablet is an alternative device in view of mobile device.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 6-8,10-13,14-19, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigh et al. (US 2013/0183924) in view of McNutt et al. (US 2015/0015381), further in view of Gupta (US 2014/0379801) and Bokhary (US 2015/0332580).
As per claim 1, Saigh shows a method comprising: 
receiving a notification of an activation of an alert and alarm mobile device at a plurality of other alert and alarm mobile device (mobile device 100; Para. 36 wherein the mobile device can be cellular phone, PDA [similar to tablet]; Para. 39 shows activation of alert mode of the mobile device; Para. 40 shows notification is generated and to be received by integrated emergency database, etc. Para. 42 and Fig. 2 shows a plurality of other alert and alarm mobile 
in response to receiving the notification of the activation of the alert and alarm mobile device at the site (would have been obviously shown by the proximity of the other mobile device that in proximity with the target mobile device which can be implemented in at a site), generating a plurality of notifications of the alarm event at the plurality of other alert and alarm mobile device, wherein the plurality of notifications comprises the location of the alarm event (Fig. 1-2,4; Para. 43; a plurality of notifications is shown by the device of the first responder at or remote from the site, law enforcement agencies or other emergency responder; Para. 11). 
The invention of Saigh does not explicitly mention tablet and directly receiving a notification of an activation of an alert and alarm mobile device at a plurality of other alert and alarm mobile device, wherein the alert and alarm mobile tablet are configured to be used only as alert and alarm tablets. 
In the analogous art, McNutt shows the mobile device can be mobile phone or tablet, etc. (Para. 9 and 25). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace or modify the mobile device as shown by Saigh into a tablet as suggest by McNutt, because it would be an implementation of simple substitution of one known element for another to obtain predictable results.
In the analogous art of tablet communication system, Gupta shows the tablet is configured and programmed to be used only as notification device for notifying specific person (such as doctor which is a type of responder) with a specific event (Para. 102) wherein 
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the special program to enhance the tablet to only for notifying a responder in a specific event as shown by Gupta to the tablet as shown by Saigh in view of  McNutt because it would allow the tablet to be translated from a general purpose device to a special purpose device to facilitate the tablet as shown to specifically receive only certain type of information and only as an alarm/alert/notification device, thereby reduce the extra notification feature and reduce the distraction from the first responders. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.
Bokhary shows directly a mobile device receiving a notification/message/ information at a plurality of other mobile device (Para. 22) or alternatively through a network or database. 
Therefore, it would have been obvious to one of ordinary skill in the art to include the directly receiving feature as shown by Bokhary to the alert/alarm/notification system as shown by Saigh in view of  McNutt and Gupta because it would allow the tablet/mobile device to directly receiving alert/alarm/notification information from another tablet/mobile device as an alternatively communication, thereby increasing the flexibility of the invention wherein peer-to-peer communication or direct communication are known in the art. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 2, the combined invention meets the limitation of claim and Saigh shows receiving video images from the site and providing the video images to first responders (Para. 
As per claim 3, the combined invention meets the limitation of claim and Saigh shows receiving information from one or more sensors at or near the alert and alarm tablet (Para. 39-40, the mobile device includes sensors).
As per claim 4, the combined invention meets the limitation of claim and Saigh shows the notifications of the alarm event are provided to a plurality of other alert and alarm tablets at the site (Para. 40: the other mobile device 212, 214 might be within a given proximity of mobile device wherein the mobile device is at the site.  In other words, the other mobile device 212, 214 would have been obviously structured as at the site.  In addition, one of ordinary skill in the art could implementing the other mobile devices as the tablet as shown by Saigh in view of McNutt because it would be an implementation of choosing from a finite number of identified, predictable solutions.)
As per claim 5, the combined invention meets the limitation of claim and Saigh shows the notifications of the alarm event are provided directly to first responders near the site (by the integrated emergency database: Para. 40-43; Fig. 2, 4). 
As per claim 6, Saigh shows a mobile device (mobile device 100; Para. 36 wherein the mobile device can be cellular phone, PDA [similar to tablet]) comprising: 
a processor (Fig. 1; 114); 
memory coupled to the processor (Fig. 1; 112); 
a transceiver coupled to the processor (Fig. 1; 104,106,108,110), 

a speaker coupled to the process (Fig. 1; 126); and 
alert and alarm software (Para. 37) stored in the memory and configured to be executed by the processor when an alarm is activated with the user interface (Fig. 1,14; Para. 36-39,59,62,65,70,72,75,79,90), 
wherein the processor is configured to generate a notification of the alarm and transmit the notification of the alarm to an alert platform using the transceiver (Para. 40 shows notification is generated by the mobile device and to be received by integrated emergency database, etc.)
Saigh further shows the target mobile device and other alert and alarm tablets at the site (would have been obviously shown by the proximity of the other mobile device that in proximity with the target mobile device which can be can be implemented in at a site; Para. 40; Fig. 19-21).
The invention of Saigh does not explicitly mention wherein the tablet is configured to be used only as an alert and alarm tablet and wherein the tablet is configured to directly communicate the notification of the alarm to other alert and alarm tablets at the site.
In the analogous art, McNutt shows the mobile device can be mobile phone or tablet, etc. (Para. 9 and 25). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace or modify the mobile device as shown by Saigh into a tablet as suggest by McNutt, because it would be an implementation of simple substitution of one known element for another to obtain predictable results.
only as notification device for notifying specific person (such as doctor which is a type of responder) with a specific event (Para. 102) wherein notification message is one known type as alert and alarm indication about a incident or event or task, etc.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the special program to enhance the tablet to only for notifying a responder in a specific event as shown by Gupta to the tablet as shown by Saigh in view of  McNutt because it would allow the tablet to be translated from a general purpose device to a special purpose device to facilitate the tablet as shown to specifically receive only certain type of information and only as an alarm/alert/notification device, thereby reduce the extra notification feature and reduce the distraction from the first responders. ft would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.
Bokhary shows directly a mobile device receiving a notification/message/ information at a plurality of other mobile device (Para. 22) or alternatively through a network or database. 
Therefore, it would have been obvious to one of ordinary skill in the art to include the directly receiving feature as shown by Bokhary to the alert/alarm/notification system as shown by Saigh in view of  McNutt and Gupta because it would allow the tablet/mobile device to directly receiving alert/alarm/notification information from another tablet/mobile device as an alternatively communication, thereby increasing the flexibility of the invention wherein peer-to-peer communication or direct communication are known in the art. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

As per claim 8, the combined invention meets the limitation of claim and Saigh would have been obviously shows the auditory alarm comprises a sound having a decibel level sufficient to alert an individual about the alarm (since the auditory alarm with sound is intended to be alerting the user of the mobile device in regards to the alert situation, therefore it would have been obviously to one of ordinary skill in the art the auditory alarm of Saigh would have a decibel level sufficient to alert an individual about the alarm.  It would be an implementation of choosing from a finite number of identified, predictable solutions.)
As per claim 10, the combined invention meets the limitation of claim and Saigh would have been obviously shows the visual alarm comprises text comprising information regarding the occurrence of an active shooter emergency at a site and a location of the site (Para. 90,92,96,121,137; text message would have been obviously describing the alarm event data such as alert status and information; Para. 72; Fig. 8 shows gunman notification; therefore, based on the gunman situation alert, it would have been obvious to one of ordinary skill in the art to modify the text message to include gunman alert information such as active shooter emergency at the site). 
As per claim 11, the combined invention meets the limitation of claim and Saigh would have been obviously shows a camera 124 coupled to the processor and configured to record live video near the tablet (Fig. 1-2; Para. 39,92,137)

As per claim 13, the combined invention meets the limitation of claim and Saigh would have been obviously shows a sensor coupled to the processor and configured to sense alarm event data (Fig. 1; Para. 39).
As per claim 14, Saigh shows a system comprising: 
a plurality of alert and alarm mobile devices at a sites (Para. 10; claim 1, mobile device 100, 212) wherein the plurality of alert and alarm are configured to be activated (Para. 36 wherein the mobile device can be cellular phone, PDA [similar to tablet]; Para. 39 shows activation of alert mode of the mobile device; Para. 40 shows notification is generated and to be received by integrated emergency database, etc.), wherein the plurality of alert and alarm mobile devices are configured to generate a notification that comprises a location in the site corresponding to a location of an activated one of the plurality of alert and alarm mobile devices in the site when it is activated (Para. 39: GPS location data, Para. 41, 43); and 
an alert platform (at least the integrated emergency database202) configured to receive the notification from the activated one of the plurality of alert and alarm device (the alert button on the mobile devices; Fig. 6-9; Para. 71), wherein the notification comprises alarm event data including at least a location of the site and a location of the activated one of the plurality of alert and alarm mobile device in the site (Para. 39: GPS location data, Para. 41, 43; Fig. 1-2,4; Para. 43; a plurality of notifications is shown by the device of the first responder at or remote from the site, law enforcement agencies or other emergency responder).  

The invention of Saigh does not explicitly mention wherein the plurality of alert and alarm tablets are configured to be used only as alert and alarm tablets and wherein the activated one of the plurality of alert and alarm tablets is configured to directly communicate the notification with other of the plurality of alert and alarm tablets at the site.
In the analogous art, McNutt shows the mobile device can be mobile phone or tablet, etc. (Para. 9 and 25). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace or modify the mobile device as shown by Saigh into a tablet as suggest by McNutt, because it would be an implementation of simple substitution of one known element for another to obtain predictable results.
In the analogous art of tablet communication system, Gupta shows the tablet is configured and programmed to be used only as notification device for notifying specific person (such as doctor which is a type of responder) with a specific event (Para. 102) wherein notification message is one known type as alert and alarm indication about a incident or event or task, etc.
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the special program to enhance the tablet to only for notifying a responder in a specific event as shown by Gupta to the tablet as shown by Saigh in view of  McNutt because it would allow the tablet to be translated from a general purpose device to a special purpose device to facilitate the tablet as shown to specifically receive only certain type of information and only as an 
Bokhary shows directly a mobile device receiving a notification/message/ information at a plurality of other mobile device (Para. 22) or alternatively through a network or database. 
Therefore, it would have been obvious to one of ordinary skill in the art to include the directly receiving feature as shown by Bokhary to the alert/alarm/notification system as shown by Saigh in view of  McNutt and Gupta because it would allow the tablet/mobile device to directly receiving alert/alarm/notification information from another tablet/mobile device as an alternatively communication, thereby increasing the flexibility of the invention wherein peer-to-peer communication or direct communication are known in the art. It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
As per claim 15, the combined invention meets the limitation of claim and Saigh shows a plurality of panic buttons at the site (the alert button on the mobile devices; Fig. 6-9; Para. 71; wherein each of the mobile devices are at the site therefore plurality of panic buttons at the site).
As per claim 16, the combined invention meets the limitation of claim and Saigh shows the plurality of panic buttons each comprise a fixed panic button or a portable panic button (the alert button on the mobile devices therefore portable panic button; Fig. 6-9; Para. 71).
As per claim 17, the combined invention meets the limitation of claim and Saigh shows the alert platform further sends information regarding the alarm event data to a plurality of first responders (integrated emergency database sends information regarding the alarm event data to a plurality of first responders; Para. 40,43,57; Fig. 2,8,11,13-14).

As per claim 19, the combined invention meets the limitation of claim and Saigh shows the plurality of alert and alarm tablets comprises a speaker (Fig. 1: item 126), and wherein at least one of the plurality of alert and alarm tablets outputs an auditory alarm (Para. 38-39,41,56,57,76,80,90,96,137).
As per claim 21, the combined invention meets the limitation of claim and Saigh shows the plurality of alert and alarm tablets comprises a display that is configured to display text comprising information describing the alarm event data (Para. 90,92,96,121,137; text message would have been obviously describing the alarm event data such as alert status and information).
As per claim 22, the combined invention meets the limitation of claim and Saigh shows the alert platform further sends information regarding the alarm event data to a law enforcement dispatch (Fig. 2,8,13-14; Para. 40, 43).
As per claim 23, the combined invention meets the limitation of claim and Saigh shows the alert platform further sends information regarding the alarm event data to one or more alert and alarm tablets near the activated one of the plurality of alert and alarm tablets (Para. 40: the other mobile device 212, 214 might be within a given proximity of mobile device wherein the mobile device is at the site.  In other words, the other mobile device 212, 214 would have been obviously structured as at the site.  In addition, one of ordinary skill in the art could implementing the other mobile devices as the tablet as shown by Saigh in view of McNutt because it would be an implementation of choosing from a finite number of identified, predictable solutions.)


Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saigh et al. (US 2013/0183924) in view of McNutt et al. (US 2015/0015381), further in view of Gupta (US 2014/0379801) and Bokhary (US 2015/0332580 and Bauer et al. (US 2009/0096937) or Kulp et al. (US 2017/0070842).
As per claim 9, the combined invention meets the limitation of claim, but does not explicitly mention the visual alarm comprises changing a background of a display of the display between red and blue.  
In the analogous art of notification system, Bauer and/or Kulp shows the visual alarm comprises changing a background of a display of the display between red and blue (Bauer: Para. 253; Kulp: Para. 125).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the changing a background of a display of the display between red and blue as suggest by Bauer and/or Kulp to the display as shown by Saigh because it would 
It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

As per claim 20, the combined invention meets the limitation of claim, but does not explicitly mention the plurality of alert and alarm tablets comprise a display that is configured to alternate a background color between red and blue based on the alarm event data.  
In the analogous art of notification system, Bauer and/or Kulp shows the visual alarm comprises a display that is configured to alternate a background color between red and blue based on the alarm event data (Bauer: Para. 253; Kulp: Para. 125; alternate a background color between red and blue based on the conditional data).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the changing a background of a display of the display between red and blue as suggest by Bauer and/or Kulp to the plurality of alert and alarm tablets comprise a display as shown by Saigh because it would provide an alternative and/or additional visual alarm indication to the user, thereby increasing the effectiveness of the invention.  
It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HOI C LAU/Primary Examiner, Art Unit 2689